Title: To John Adams from Mercy Otis Warren, 31 March 1814
From: Warren, Mercy Otis
To: Adams, John


				
					
					Plymouth Ms. March 31st. 1814—
				
				I doubt not Sir, You will be pleased when I tell You that the Evening of my life is smoothed by the intercourse with a number of sensible, pious, elegant correspondents.—Younger than myself, indeed they are—but there are yet a few left, who stand near the grade of old age as well as myself, though not so far advanced.—It is truly a satisfaction to me to receive letters from a Gentleman with whom I have corresponded for near half a century,—and to find therein the same flow of esteem, friendship, and confidence, which used to drop profusely from his pen.—That confidence is strongly exhibited in the inclosure of Yours of the 24th Instt.—It is indeed a very important Letter.—The communication however, is safe in the bosom of my family.—While I congratulate my Country, that she has such an Envoy at this important crisis at the Court of Petersburgh, I must again give you joy that you have a Son so capable of transacting the great affairs of Nations and of the World.—He developes the intrigues of European Courts with ease, and traces their Machiavelian Politicians with accuracy.—He writes like a Patriot, a Politician, and a Christian,—but is it not possible for the wisest of them all, to calculate on the mighty Revolutions and astonishing changes that our Children may see.—While we are rapidly passing beyond the vale, what a consolation is it to reflect, that infinite goodness, as well as wisdom and power sits at the helm of Creation, where this world would appear as a pebble to them, had mankind the intellect and the permission to take a view of it from the third heaven.—The balm of sympathy tendered in your late Letter was gratefully received by both myself & my children—they offer tho’ with a tearful eye their high consideration of respect and regard to yourself and Mrs. Adams, who have felt that the stricken deer must have time to weep.—You have learnt by lessons of severity as well as many the wisdom and peace of a resigned frame of spirit.—They also adore the hand that smiles them, and I trust will meet with becoming resignation the resumption of the choicest comforts that have been loaned them for a time, by the beneficent being who gives all things in just measure.—An admonitory sentence from one who has parted with the most amiable of Children, and has seen other comforts withering around him, will ever be advantageous to those who are seeking after improvement in that wisdom which is from above.—I anticipate the pleasure of Mrs. Adams’s Letter, not only on account of the promise you made relative to her Anecdotes of Madam de Stael, but for the many pleasant things I always find in her Letters, which are always fraught with hints for moral and religious improvement, that the feeble mind of mortals stands in need of.—The polite compliment from the Baron in the French Stile, was perhaps no more than was due to your Lady, but the bloom of an Angel when applied to yr daughter, would have diminished in his eye, had he been acquainted with the intellectual charms of my lovely friend.—A Gentleman may be indulged in a little vanity as well as gaiety, when contemplating the blessings of his own house, more especially when writing to one truly attached to each member thereof.—I return your Son’s Letter with the spirit of those who still cry more, more, however much good they receive.To the sweet Girls of your family, name affectionately, / Yr Friend,
				
					Mercy Warren
				
					
				
			